810 F.2d 200
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Emory John CAVENDER, Plaintiff-Appellant,v.FAYETTE COUNTY PUBLIC DEFENDERS and Gene V. Lewter,Defendants-Appellees.
No. 86-5915.
United States Court of Appeals, Sixth Circuit.
Nov. 21, 1986.

Before KEITH, GUY and NORRIS, Circuit Judges.

ORDER

1
This appeal has been referred to this panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the record indicates that on August 7, 1986, the magistrate filed a report and recommendation recommending that the complaint be filed, leave to proceed in forma pauperis be granted and the complaint dismissed.   Plaintiff objected to the recommendation and appealed.


3
The magistrate was not given plenary jurisdiction as provided by 28 U.S.C. § 636(c)(1).   The report and recommendation filed by the magistrate is not directly appealable to this Court.   Ambrose v. Welch, 729 F.2d 1084 (6th Cir.1984);   Trufant v. Autocon, Inc., 729 F.2d 308 (5th Cir.1984).   The decision of the district court was dated August 27, 1986, and marked entered on August 29, 1986.


4
It is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.   Rule 9(d)(1), Rules of the Sixth Circuit.